Citation Nr: 1716494	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  13-18 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral posterior sub-capsular cataracts (claimed as bilateral eye condition).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from June 1957 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's post-service bilateral posterior sub capsular cataracts are secondary to his service-connected diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for service connection for bilateral posterior sub capsular cataracts, secondary to service-connected diabetes mellitus type II, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a bilateral eye disorder manifest by decreased visual acuity, which he states he first noticed in June 2010, and which he contends is secondary to his diabetes.  He has been service connected for diabetes mellitus type II since June 2010. 

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Facts and Analysis

Post-service medical records dating from May 2010 show treatment, including bilateral Yag peripheral iridectomy surgery, for bilateral cataracts and chronic angle closure glaucoma.  

In February 2011, the Veteran was afforded a VA examination.  The diagnosis included bilateral posterior sub-capsular cataracts.  According to the examiner, the likely onset was in 2010 and "are at least as likely as not secondary to diabetes."  The examiner, an optometrist, explained that while cataracts are a normal aging process, posterior sub-capsular cataracts occur earlier and more frequently in diabetics.  The Board finds this opinion, which was provided after clinical examination by an eye disorders expert, to be persuasive given the explanation of how there is still a relationship between the two even if age is also a factor.  

Another VA examining optometrist gave the opinion that the Veteran's "more prominent nuclear sclerotic cataracts" were not "associated" with the Veteran's diabetes (see May 2011 VA examination report, pp. 2-3) and an examining ophthalmologist gave the opinion that a secondary left eye cataract found during his examination was not associated with the Veteran's diabetes because diabetes "is not a known risk factor for secondary cataract" (see January 2016 VA examination report, p. 19).  

Although there is some evidence against the nexus element of the claim, the Board finds that, when resolving reasonable doubt in favor of the Veteran, his post-service bilateral posterior sub capsular cataracts are secondary to his service-connected diabetes mellitus type II.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The weight of the evidence thus favors the claim.  Therefore, service connection for bilateral posterior sub-capsular cataracts is warranted on a secondary basis.  See 38 C.F.R. § 3.310.  


ORDER

Service connection for bilateral posterior sub-capsular cataracts, as secondary to service-connected diabetes mellitus type II, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


